COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
RICHARD J. DEAGUERO,                                                No. 08-15-00141-CV
                                                  §
                               Appellant,                                 Appeal from the
                                                  §
v.                                                               County Court at Law No. 6
                                                  §
THE STATE OF TEXAS,                                                of Collin County, Texas
                                                  §
                                Appellee.                          (TC# 006-25472-2014)
                                                  §


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Richard J. Deaguero, has failed to

pay the case filing fee, we dismiss the appeal for want of prosecution.

       The trial court entered a final judgment in a bond forfeiture action against the defendant,

Blake Bennett, and the surety, Richard Deaguero. Deaguero filed a notice of appeal, but he did

not pay the case filing fee of $195 or establish he is indigent in accordance with TEX.R.APP.P.

20.1. On April 23, 2015, the Clerk of the Court sent Deaguero a letter notifying him that the

case filing fee had not been paid and failure to pay it within twenty days could result in dismissal

of the appeal for want of prosecution pursuant to TEX.R.APP.P. 42.3(b) and (c). Deaguero has
not paid the case filing fee or otherwise responded to the inquiry. The appeal is dismissed for

want of prosecution.


                                           STEVEN L. HUGHES, Justice
May 27, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                             -2-